

116 HR 6779 IH: To specify the ineligibility requirements based on illegal activity or criminal record applicable to the Paycheck Protection Program and certain emergency relief programs under the CARES Act, and for other purposes.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6779IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Ocasio-Cortez (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo specify the ineligibility requirements based on illegal activity or criminal record applicable to the Paycheck Protection Program and certain emergency relief programs under the CARES Act, and for other purposes.1.Treatment of certain minor, low-risk criminal violationsSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Treatment of certain minor, low-risk criminal violations(i)In generalThe ineligibility requirements based on illegal activity applicable to intermediaries (as defined under subsection (m)(11)) in effect on the day before the date of enactment of this subparagraph shall apply to any person applying to receive a covered loan.(ii)Updated rulemakingThe Administrator shall update the interim final rule issued by the Administrator to carry out this paragraph to reflect the requirements of this subparagraph, and may not establish any additional ineligibility requirements for applicants based on illegal activity or criminal records other than those required by clause (i)..